Citation Nr: 1404190	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to extension of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code beyond October 15, 2010. 



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran in this case served from January 1970 to November 1970. The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 Administrative Decision by the VA Education Center in Muskogee, Oklahoma.  



FINDINGS OF FACT

1.  The Veteran was awarded permanent and total service-connected disability rating for VA purposes effective on May 22, 2000.

2.  The appellant was born in August 1984 and is the child of the Veteran. 

3.  The appellant became eligible for education benefits between her 18th and 26th birthdays. 

4.  The appellant first sought education benefits in February 2008; an 8-year delimiting date was established as August [redacted], 2010, the date of her 26th birthday.

5.  The appellant was afforded education benefits beyond the delimiting date of August [redacted], 2010, and the RO extended her benefits to October 15, 2010, the expiration of the term that the appellant was enrolled in when the delimiting date occurred.

6.  The appellant did not suspend pursuit of education due to circumstances beyond her control.  


CONCLUSION OF LAW

The criteria for extension of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code beyond October 15, 2010 have not been met.  38 C.F.R. §§ 3501, 3511, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2012).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.  

As will be discussed, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  VCAA is therefore not applicable and need not be addressed in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


II.  Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  

The evidence reflects that the appellant is the Veteran's child, and that the Veteran was in receipt of a permanent and total disability rating, effective on May 22, 2000.  See 38 C.F.R. § 21.3021(p).  Thus, the appellant is an eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1).

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).

In this case, the appellant was born in August 1984, and turned 18 in August 2002.  On her February 2008 application for educational assistance, she reported graduating from secondary school in May 2002.  She turned 26 in August 2010.

The record shows that the appellant initially applied for benefits in February 2008, and attended Metroplex Beauty School beginning on February 2008 and graduated in December 2008.

In April 2009, the appellant enrolled in a business program at Remington College.  She indicated that the program was to last 24 months.  

The appellant then submitted a statement in January 2010 indicating that she was relocating and no longer attending Remington College.  She reported transferring to Texarkana College to pursue an associate's degree in business administration.  

The various notification letters reflect that the appellant subsequently withdrew from Texarkana College in January 2010 and re-enrolled at Remington College in April 2010.

In August 2010, the RO sent a letter to the appellant indicating that she had 19 months and 23 days of full-time benefits under Chapter 35 as of October 14, 2010, and that her delimiting date was October 15, 2010-the day following the end of the summer 2010 quarter at Remington College, as noted on a VA Form 22-1998.  

The appellant subsequently submitted a statement in support of claim indicating that she desired an extension of benefits.  She noted that she was a full-time student at Remington College pursuing her associate's degrees in business administration and indicated that she had initially tried to transfer to Texarkana College in order to continue her education while caring for an ill family member, whom she has referred to as her father or godfather.  However, she had to transfer back to Remington College because Texarkana College would not accept credits from Remington College and told her that she would have to start the program over.  

The appellant then transferred back to Remington College to finish the program, but was not able to enroll until the beginning of the next term in April 2010.  She indicated that she expected to graduate in July 2011.  

In an October 2010 statement, an administrator from Texarkana College wrote that the appellant did enroll at Texarkana College for the Spring 2010 semester beginning on January 19, 2010, but withdrew from school on January 29, 2010, when she found out that the classes she had taken at another college would not transfer.  

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(g).  The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  Such conditions include when immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program and when pursuit of a program is precluded because of the eligible person's own illness or illness or death in the immediate family. 38 C.F.R. §21.3043(b) and (d).

If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3041(g)(1).

VA may also extend the period of eligibility to the end of a term (quarter or semester or end of course) in which the delimiting date falls. 38 C.F.R. § 21.3041(g)(2).

In this case, the VA already gave an extension of benefits beyond the initial delimiting date of the appellant's 26th birthday to October 15, 2010, in order to complete the term following her birthday, as provided under 38 C.F.R. § 21.3041(g)(2).  Thus, the question remains as to whether she is entitled to an additional extension pursuant to one of the exceptions in 38 C.F.R. §21.3043.

Here, the appellant has simply not presented sufficient evidence to establish that the pursuit of her program was precluded because of an illness in the immediate family. As indicated, she reported initially transferring to a different school to be closer to assist with ailing family member, and then had to transfer back to Remington College so that she would not lose the credits she had already earned.  

While it is unfortunate that she was unable to have her previous credits transferred to the chosen school, there is simply no evidence that she was precluded from pursuit of her program.  

The appellant has not raised and the evidence of record does not otherwise suggest that obligations as part of an established church, immediate family, unavoidable conditions of employment, her own illness or death in her immediate family, or service in the Armed Forces precluded here from continuing an education program at any time prior to October 15, 2010.  See 38 C.F.R. §21.3043.

The appellant's argument for the benefit sought is one that is essentially equitable in nature, as she had to transfer back to finish her coursework at Remington College or risk losing the credits she had already earned, and therefore should be permitted to an extension.  

While the Board is aware of, and sympathetic toward, the appellant's arguments, the regulatory criteria governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria, and is without authority to grant a benefits solely on an equitable basis.  

Pursuant to these criteria, there is no basis upon which to grant the appellant an extension DEA benefits beyond October 15, 2010.  Therefore, the Board must find that the appellant is simply not eligible for an extension of educational assistance benefits under Chapter 35 as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.



ORDER

Entitlement to extension of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code beyond October 15, 2010, is denied.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


